                            United States District Court
                                      for the
                            Southern District of Florida

Incarcerated Entertainment, LLC,         )
and Efraim Diveroli, Plaintiff,          )
                                         )
v.                                       )
                                           Civil Action No. 18-21991-Civ-Scola
                                         )
Matthew Bevan Cox, Defendant/            )
Counter-Plaintiff                        )

                                 Final Judgment
      The Court has granted summary judgment. (Order, ECF No. 111.) The
Court now enters judgment in favor of the Plaintiffs Incarcerated Entertainment,
LLC (“IE”) and Efraim Diveroli and against Defendant Matthew Bevan Cox, as
required by Federal Rule of Civil Procedure 58. Accordingly, it is ORDERED AND
ADJUDGED as follows.
      The Court grants the Plaintiffs’ request for declaratory judgment in Count
I and declares the following:
     a. The exclusive controlling document between IE and Cox is the April 8,
        2013 Work-For-Hire Co-Author Agreement (the “Agreement”), and under
        this Agreement, IE exclusively owns any copyright associated with the
        Book. Cox has no right, title, or interest of any kind or nature whatsoever
        in the Book or right to receive any compensation whatsoever except as
        provided in the Agreement. The Agreement has valid consideration.
        Diveroli agreed to pay Cox $500 upfront. In exchange, Cox would be
        entitled to: (1) Ten percent (10%) of gross royalties actually received
        directly by Subject/Author [Diveroli] or any business or corporation set up
        to receive income from the sale, license, or disposition of the Work [IE];
        and (2) Five percent (5%) of gross royalties actually received directly by
        Subject/Author [Diveroli] or any business or corporation set up to receive
        income for the sale, license or disposition of any derivatives and/or
        ancillary products developed from the Work. Cox has no other legal
        entitlement related to the intellectual property or other property of IE
        and/or Diveroli.
     b. As the prevailing parties in this lawsuit, IE and Warner are entitled to an
        award of costs under Federal Rule of Civil Procedure 54(d).
        The Court directs the Clerk to close this case.
Done and ordered at Miami, Florida, on October 2, 2019.


                                  ________________________________
                                  Robert N. Scola, Jr.
                                  United States District Judge
